Libbxoy, J.
This action is brought to recover back a tax paid to the defendants, assessed on that part of the Fairfield boom situated in the defendant town. The question presented by the report is whether the boom is taxable as real estate.
The plaintiffs are the owners of the boom. It was erected by the Fairfield Boom Company, a corporation chartered in 1836, with the light to take land and erect the boom and maintain it perpetually, paying any damages sustained thereby, with the further right to use the shores of the river so far as is necessary for the management of their business, paying the owners a reasonable rent therefor.
The boom consists of a line of permanent piers across the x-iver, and logs fastened to the piers and shores by iron chains. One portion of it is in Benton and the other in Fairfield, the centre of the x-iver being the dividing line between the two towns.
By B. S., c. 6, § 3, “ real estate for the pux-poses of taxation „ . . shall include all lands in this state and all buildings and other things ei-ected on or affixed to the same.”
By c. 1, § 4, Bule X, for the construction of statutes, the words “ land or lands,” and the woi-ds “ real estate,” include lands and all tenements and hereditaments connected therewith, and all x'iglxts thex-eto and intex-ests therein.”
Applying these rules to the boom property we are of opinion that it is taxable as real estate, and that that part situated in Benton was properly taxed by said town.

Plaintiffs nonsuit.

Appleton, C. J., Danforth, Yirgin and Peters, JJ., concurred.